Citation Nr: 1143865	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-07 506	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1979 to July 1982.  She also had additional service in the Army Reserves from 1983 to 1987 and in the South Carolina Army National Guard from 1987 to 1995.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  

In an April 2010 decision, the Board reopened the claim because there was new and material evidence.  However, rather than immediately readjudicating the claim on its underlying merits, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for clarification of the Veteran's exact dates of service - not just her initial service on active duty (AD), but also her additional, subsequent, service in Army Reserves and South Carolina Army National Guard, including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  The remand also was to have her undergo a VA compensation examination to first determine whether she has sufficient hearing loss to be considered a ratable disability under 38 C.F.R. § 3.385 and, assuming she does, for a medical nexus opinion concerning the etiology of her hearing loss, but especially in terms of the likelihood it initially manifested during her AD service from November 1979 to July 1982 or, alternatively, during her subsequent service in the Army Reserves from 1983 to 1987 and in the South Carolina Army National Guard from 1987 to 1995.

Because all of the development directed in that remand has not been completed, the Board regrettably must again remand this claim to the RO via the AMC.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled to compliance with remand directives as a matter of law, and that ensuring this compliance is nondiscretionary).

Also, according to an October 2011 statement, the Veteran's representative has raised the additional issues of entitlement to service connection for tinnitus and a total disability rating based on individual unemployability (TDIU).  However, the RO has not initially adjudicated these additional claims and is the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not presently have jurisdiction to consider these additional claims, so instead is referring them to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


REMAND

Although the Board sincerely regrets the additional delay from this additional remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim for hearing loss so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist her in obtaining evidence necessary to substantiate this claim, unless no reasonable possibility exists that such assistance would aid in substantiating this claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Veteran contends her bilateral hearing loss either originated during her service or, if pre-existing her service, was aggravated by it.  Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military service includes any period of AD or ACDUTRA during which the Veteran was disabled from disease or injury and any period of INACDUTRA during which the Veteran was disabled from injury (but not disease).  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131; 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

Organic diseases of the nervous system, like sensorineural hearing loss, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

In reviewing the service treatment records (STRs), during her September 1979 examination that was performed for induction onto AD, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
75
95
80
LEFT
25
40
45
65
70

There resultantly was a notation of defective hearing, bilaterally, but also mention of a "possible cold" (so possible reason or explanation for this hearing loss).

Consequently, the Veteran's hearing was retested just some 2 months later, in November 1979, the month she was to start serving on AD.  And during this additional examination, her pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Apparently after that examination, based on these different results, the notation of defective hearing, bilaterally, was crossed out, and she was accepted into service without any further mention of pre-existing hearing loss.

There was no separation examination in July 1982 at the conclusion of her AD service.

An extension examination in October 1983, some nine months later, revealed she had the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
70
75
LEFT
20
35
40
60
60

So by this point she clearly had hearing loss in each ear.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988), and indicating the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss).  She also since has submitted additional post-service private audiograms confirming this bilateral hearing loss.  

In light of this medical history, the Board remanded this claim in April 2010, in part, to have the Veteran undergo a VA compensation examination to first determine whether she still has sufficient hearing loss to be considered a ratable disability under 38 C.F.R. § 3.385 and, assuming she does, for a medical nexus opinion concerning the etiology of her hearing loss, but especially in terms of the likelihood it initially manifested during her AD service from November 1979 to July 1982 or, alternatively, during her subsequent service in the Army Reserves from 1983 to 1987 and in the South Carolina Army National Guard from 1987 to 1995..  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

Pursuant to this April 2010 remand directive, the Veteran had a VA compensation examination in May 2010.  The VA compensation examiner (an audiologist) confirmed the Veteran has sufficient hearing loss in each ear, so bilaterally, to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability.  But this VA examiner ultimately concluded unfavorably, disassociating this current hearing loss disability from any noise exposure or trauma the Veteran may have sustained or experienced during her military service.  In providing this opinion, this VA examiner commented that the Veteran had pre-existing hearing loss that was not aggravated by active duty noise exposure.  Further, according to this VA examiner, the profoundness of the hearing loss was not consistent with a diagnosis of noise-induced hearing loss.  

This VA examiner added that any other speculation concerning the origin of the Veteran's current hearing loss should be referred to an otolaryngologist (i.e. ear, nose & throat (ENT) specialist).

This VA examiner mistakenly indicated the Veteran had pre-existing hearing loss, however, although there was only this initial suspicion during the September 1979 hearing evaluation.  The report of that initial hearing evaluation also indicates this suspicion of pre-existing hearing loss was possibly because the Veteran may have had a cold at the time, hence, the apparent reason her hearing was retested just some 2 months later, in November 1979, before actually beginning her AD service.  And when retested, it was entirely within normal limits in each ear in all relevant frequencies.  For only then was she actually accepted into service.  The May 2010 VA examiner therefore based her opinion, at least partly, on an inaccurate factual premise, namely, pre-existing hearing loss, which in turn undermines the probative value of this opinion.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

Moreover, this evaluating VA audiologist suggested further evaluation by an otolaryngologist.  Consequently, not only is this medical opinion inadequate because it does not have the proper factual foundation and predicate, but it also fails to comply with the Board's prior remand directive.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).


This case therefore should be referred to a VA otolaryngologist for additional medical comment on the etiology of the Veteran's bilateral hearing loss and, in particular, any potential relationship with her military service.

Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  As suggested by the VA audiologist that performed the May 2010 VA compensation examination, forward the claims file to an otolaryngologist (ENT specialist) for a medical nexus opinion concerning the etiology of the Veteran's bilateral hearing loss.  But in particular, this otolaryngologist is asked to:

(i) first determine whether the Veteran clearly and unmistakably had pre-existing hearing loss when comparing the results of her September 1979 hearing test with those concerning the retesting of her hearing just some 2 months later in November 1979.  That initial evaluation showed definite signs of hearing loss in each ear, so bilaterally, but may have been affected by the Veteran having a cold at the time, hence, the reason for retesting her hearing in November 1979, when it instead was within normal limits in all relevant frequencies.  So some explanation for this discrepancy in the results of these two hearing evaluations so close together in time would be appreciated.


(ii) If it is determined the Veteran clearly and unmistakably had pre-existing hearing loss, is there also clear and unmistakable evidence this pre-existing hearing loss was not aggravated during or by her AD service in the U.S. Army from November 1979 to July 1982, or by her additional subsequent service in the Army Reserves from 1983 to 1987 and in the South Carolina Army National Guard from 1987 to 1995.

(iii) If, instead, it is determined the Veteran did not have pre-existing hearing loss, then what is the likelihood (very likely, as likely as not, or unlikely) her current bilateral hearing loss:  (1) initially manifested during her AD service in the U.S. Army from November 1979 to July 1982 or (2) during her additional subsequent service on ACDUTRA and/or INACDUTRA in the Army Reserves from 1983 to 1987 and/or South Carolina National Guard from 1987 to 1995. 

For any condition not "noted" during her enlistment examinations, either while on AD, ACDUTRA or INACDUTRA, to rebut the presumption of soundness when beginning that particular period of service, there has to be clear and unmistakable evidence indicating both that the condition in question pre-existed her service and that it was not aggravated during or by her service beyond its natural progression. 


Conversely, for any condition "noted" during her enlistment examinations, either while on AD, ACDUTRA or INACDUTRA, she cannot bring a claim for service connection for that disability, but she instead may bring a claim for service-connected aggravation of that disability, in which case she, not VA, has this burden of proof of showing a chronic worsening of the pre-existing condition during or as a result of her active military service beyond its natural progression.  So even in this alternative circumstance medical comment on this issue of aggravation also would be needed. 

In providing this medical opinion, the designated examiner must remain mindful of the differing standards of proof. 

"Clear and unmistakable evidence" means with a much higher certainty than "as likely as not" or "very likely".  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 


If at all possible, this examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of causation or aggravation, rather than merely stating that he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable. 

It may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make these necessary determinations.  In this eventuality, all necessary diagnostic testing and evaluation needed to make these important determinations should be performed.

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative the designated examiner review the claims file for the relevant medical and other history, including a complete copy of this remand. 


*If reexamination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim. 38 C.F.R. § 3.655.

2.  Then, in light of the additional evidence, readjudicate this claim for service connection for bilateral hearing loss on its underlying merits.  If this claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


